UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31989 INTERNAP NETWORK SERVICES CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE 91-2145721 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) One Ravinia Drive, Suite 1300 Atlanta, Georgia 30346 (Address of Principal Executive Offices, Including Zip Code) (404) 302-9700 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of April 17, 2013, 53,588,980 shares of the registrant’s outstanding common stock, $0.001 par value per share, were outstanding. INTERNAP NETWORK SERVICES CORPORATION FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Unaudited Condensed Consolidated Statements of Operations and Comprehensive (Loss) Income 1 Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Consolidated Statements of Cash Flows 3 Unaudited Condensed Notes toConsolidated Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 15 ITEM 1A. RISK FACTORS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 6. EXHIBITS 16 SIGNATURES i INTERNAP NETWORK SERVICES CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (In thousands, except per share amounts) Three Months Ended March 31, Revenues: Data center services $ $ Internet protocol (IP) services Total revenues Operating costs and expenses: Direct costs of network, sales and services, exclusive of depreciation and amortization, shown below: Data center services IP services Direct costs of customer support Direct costs of amortization of acquired technologies Sales and marketing General and administrative Depreciation and amortization Loss (gain) on disposal of property and equipment, net 3 (16 ) Exit activities, restructuring and impairments 43 Total operating costs and expenses Income from operations Non-operating expenses: Interest expense Other, net 42 Total non-operating expenses (Loss) income before income taxes and equity in (earnings) of equity-method investment (1,732 ) 82 Benefit (provision) for income taxes 63 (35 ) Equity in earnings of equity-method investment, net of taxes 26 60 Net (loss) income (1,643 ) Other comprehensive (loss) income: Foreign currency translation adjustment, net of taxes (663 ) 85 Unrealized loss on interest rate swap, net of taxes (49 ) — Total other comprehensive (loss) income (712 ) 85 Comprehensive (loss) income $ ) $ Basic and diluted net (loss) income per share $ ) $ Weighted average shares outstanding used in computing net (loss) income per share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 1 INTERNAP NETWORK SERVICES CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amounts) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,799 and $1,809, respectively Prepaid expenses and other assets Total current assets Property and equipment, net Investment in joint venture Intangible assets, net Goodwill Deposits and other assets Deferred tax asset, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenues Capital lease obligations Term loan, less discount of $237 and $239, respectively Exit activities and restructuring liability Other current liabilities Total current liabilities Deferred revenues Capital lease obligations Revolving credit facility Term loan, less discount of $329 and $388, respectively Exit activities and restructuring liability Deferred rent Other long-term liabilities Total liabilities Commitments and contingencies (note 4) Stockholders’ equity: Preferred stock, $0.001 par value, 20,000 shares authorized; no shares issued or outstanding — — Common stock, $0.001 par value; 120,000 shares authorized; 53,585 and 53,459 shares outstanding, respectively 54 54 Additional paid-in capital Treasury stock, at cost, 408 and 267 shares, respectively (3,077 ) (1,845 ) Accumulated deficit (1,047,833 ) (1,046,190 ) Accumulated items of other comprehensive loss (927 ) (215 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 INTERNAP NETWORK SERVICES CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, Cash Flows from Operating Activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Loss (gain) on disposal of property and equipment, net 3 (16 ) Stock-based compensation expense, net of capitalized amount Equity in earnings of equity-method investment (26 ) (60 ) Provision for doubtful accounts 79 Non-cash change in capital lease obligations Non-cash change in exit activities and restructuring liability — Non-cash change in deferred rent (430 ) (240 ) Deferred income taxes — Other, net (2 ) Changes in operating assets and liabilities: Accounts receivable (255 ) Prepaid expenses, deposits and other assets Accounts payable (4,051 ) Accrued and other liabilities (831 ) Deferred revenues (371 ) Exit activities and restructuring liability (737 ) (661 ) Net cash flows provided by operating activities Cash Flows from Investing Activities: Purchases of property and equipment (7,438 ) (16,824 ) Net cash flows used in investing activities (7,438 ) (16,824 ) Cash Flows from Financing Activities: Proceeds from credit agreement — Principal payments on credit agreement (875 ) — Payments on capital lease obligations (1,104 ) (612 ) Proceeds from exercise of stock options Tax withholdings related to net share settlements of restricted stock awards (1,232 ) (721 ) Capitalized lease incentive liability (639 ) (35 ) Net cash flows provided by (used in) financing activities (740 ) Effect of exchange rates on cash and cash equivalents (218 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes — 20 Non-cash acquisition of property and equipment under capital leases Capitalized stock-based compensation 97 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 INTERNAP NETWORK SERVICES CORPORATION AND SUBSIDIARIES UNAUDITED CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. NATURE OF OPERATIONS AND BASIS OF PRESENTATION Internap Network Services Corporation (“we,” “us,” “our” or “Internap”) provides intelligent information technology (“IT”) Infrastructure services that combine superior performance and platform flexibility to enable our customers to focus on their core business, improve service levels and lower the cost of IT operations. We provide services at 43 data centers across North America, Europe and the Asia-Pacific region and through 83 Internet Protocol (“IP”) service points, which include 25 content delivery network (“CDN”) points of presence (“POPs”). We prepare our consolidated financial statements and accompanying notes in accordance with accounting principles generally accepted in the United States (“GAAP”). The consolidated financial statements include our accounts and those of our wholly-owned subsidiaries. We have eliminated significant inter-company transactions and balances in consolidation. 2. FAIR VALUE MEASUREMENTS We account for certain assets and liabilities at fair value. The hierarchy below lists three levels of fair value based on the extent to which inputs used in measuring fair value are observable in the market. We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety. These levels are: ● Level 1: Quoted prices in active markets for identical assets or liabilities; ● Level 2: Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities; and ● Level 3: Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Assets and liabilities measured at fair value on a recurring basis are summarized as follows (in thousands): Level 1 Level 2 Level 3 Total March 31, 2013: Money market funds(1) $ $
